Citation Nr: 1118449	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  08-37 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected eczema of the skin and bilateral auditory canals.

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from December 1941 to February 1945.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in January 2011 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The issue of whether there was clear and unmistakable error (CUE) in multiple decisions has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Accordingly, the Board does not have jurisdiction over the claim, and it is referred to the AOJ for appropriate action.  

The issue of whether new and material evidence has been submitted to reopen a claim for entitlement to service econnection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A May 1995 Board decision denied the claim of entitlement to service connection for bilateral hearing loss.

2.  Evidence pertaining to the Veteran's bilateral hearing loss received since the May 1995 Board decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.

3.  Bilateral hearing loss is causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  The Board's May 1995 decision that denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Evidence received since the May 1995 rating decision is new and material, and the Veteran's claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010). 

3.  Service connection for bilateral hearing loss is established.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting the appeal.  Consequently, the Board finds that any lack of notice and/or development that may have existed under the VCAA cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Whether New and Material Evidence Has Been Submitted to Reopen a Claim for Entitlement to Service Connection for Bilateral Hearing Loss

Notwithstanding determinations by the RO that new and material evidence has not been received to reopen the Veteran's claim, it is noted that on its own, the Board is required to determine whether new and material evidence has been presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

With claims to reopen, "new" evidence is defined as evidence not previously submitted to agency decision makers; and "material" evidence is defined as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

In a May 1995 decision, the Board denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.  At the time of the May 1995 Board denial, it was determined that service connection was not warranted because hearing loss was not demonstrated until many years after service and there was no evidence linking the Veteran's current hearing loss to any incident during service or to any service-connected disability.  In general, Board decisions are final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

In this instance, since the Board's May 1995 decision denied the claim on the basis that there was no evidence of hearing loss until many years after service and there was no evidence of a link between current hearing loss and service or to any service-connected disability, the Board finds that new and material evidence would consist of medical evidence noting a causal or etiological relationship between the Veteran's current hearing loss and service or to a service-connected disability.

Additional evidence received since the May 1995 Board decision consists of numerous VA outpatient and private treatment records documenting the post-service treatment and evaluation of the Veteran's hearing loss.  Specifically, in a December 2006 letter from the Veteran's private physician, the doctor stated that the Veteran's hearing loss was a result of acoustic trauma that occurred while in the military.  Furthermore, the Veteran testified during the January 2011 Board hearing that when he experiences a flare-up of his service-connected eczema it negatively affects his hearing ability.  The Board notes that the Veteran is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir 2006).  Furthermore, the Board finds the Veteran's testimony to be credible, based upon his testimony and the consistency of his statements.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  

As a result, it must be stated that this additional evidence is neither cumulative nor redundant, and it is material since the evidence raises the possibility of substantiating the claim of service connection.  38 C.F.R. § 3.156(a).  The Board determines that the claim of service connection for bilateral hearing loss is reopened.

The Board has reopened the claim of service connection for bilateral hearing loss, and is granting the claim, as will be discussed subsequently.  




	(CONTINUED ON NEXT PAGE)

II.  Entitlement to Service Connection for Bilateral Hearing Loss, to Include as Secondary to Service-Connected Eczema of the Skin and Bilateral Auditory Canals

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Generally, in order to prevail on the issue of service connection on the merits, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Additionally, secondary service connection may be established when there is aggravation of a Veteran's non-service connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).

Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or in whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Under C.F.R. § 3.385, medical evidence of current hearing loss requires a showing that the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or that the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  Normal hearing ranges from 0 to 20 dB in all frequencies, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

The Veteran is claiming entitlement to service connection for bilateral hearing loss.  He states that he was exposed to acoustic trauma while on active duty, which included working in a torpedo room and being on a ship that was torpedoed.  Alternatively, the Veteran asserts that he experiences hearing loss due to his service-connected eczema of the bilateral auditory canals.  See April 2006 statement and January 2011 BVA hearing transcript.

The Veteran's entrance examination from December 1941 indicated the Veteran scored 15/15 on the whispered voice test.  In August 1942, the Veteran was treated for otitis externa after a physical examination showed canals in both ears were swollen and partially closed.  

Post-service, the Veteran's private physician submitted a statement in March 2006, reporting that the Veteran had severe high frequency hearing loss due to exposure to loud sound, torpedo gyro, in small submarine space.  The physician noted that the Veteran's military service was as a torpedo man and gunner aboard the USS Neches, which was sunk by enemy torpedoes.  The Board notes that service records indicate the Veteran did serve aboard the USS Neches.

The Veteran was afforded a VA examination in October 2006.  The Veteran complained of difficulty understanding conversation in background noise.  He reported that during service he was exposed to the gyro spinning, maintenance, and motors, while serving as a torpedo man without hearing protection.  The examiner stated the Veteran reported he served as a machinist for 25 years post-service, without hearing protection and had minimal recreational exposure.  On the authorized audiological evaluation in October 2006, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
75
85
85
LEFT
35
40
55
75
75

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 84 percent in the left ear.  The examiner stated the Veteran had a mild sloping to severe sensorineural hearing loss bilaterally.  The examiner opined that the Veteran's hearing loss is less likely a result of military noise exposure because the Veteran's hearing was evaluated in 1955 and found to be normal, ten years after separation from the military.  The examiner stated the Veteran's hearing loss is more likely a result of occupational noise exposure.

In a statement received in November 2006, the Veteran asserted that he was not a machinist for 25 years post-service, and was instead a parts warehouse man.  He stated that although he went to school to be a machinist prior to service, his skin condition prevented him from becoming one.  He asserted that the only time he experienced loud noises was while in the military.

The Veteran's private physician submitted a statement in December 2006.  The physician stated that the Veteran was a victim of hearing loss due to acoustic trauma.  The physician stated that he served as an otologist in the Army, and was familiar with acoustic damage to hearing.  The physician stated that the Veteran was on the USS Neches, which was sunk from torpedoes directly below the Veteran.  The physician also stated that the Veteran later became a torpedo man and worked in a small gyro room.  The gyro ran on compressed air, which made an extremely loud noise.  The Veteran worked in that area for approximately two years.

The results from the VA examination demonstrate current bilateral hearing loss as it is defined by VA regulation, and therefore, the current disability requirement for service connection is satisfied.  However, the question remains whether a medical nexus exists between the current hearing loss and the Veteran's claimed in-service noise exposure.

Service connection for bilateral hearing loss is warranted on a direct basis because the evidence is in relative equipoise.  The Veteran's private physician has stated on multiple occasions that the Veteran's hearing loss was a result of acoustic trauma during service, particularly from being on a ship that was torpedoed and sunk and also while servicing torpedoes in a small, noisy room.  Although the October 2006 VA examiner opined that the Veteran's hearing loss was more likely due to his time as a machinist, post-service, the Board notes that the Veteran has asserted he was not a machinist post-service.  

As stated previously, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

In sum, the Board finds the private medical opinions at least as persuasive and probative as the VA opinion.  For the foregoing reasons, the Board finds that the Veteran's currently claimed hearing deficiency developed as a result of exposure to noise during service.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss; to this extent, the appeal is reopened.

Entitlement to service connection for bilateral hearing loss is granted.


REMAND

In October 2006, the RO denied the Veteran's claim to reopen a claim for entitlement to service connection for tinnitus.  In November 2006, the RO received notification from the Veteran indicating his disagreement with the decision.  A statement of the case (SOC) must be issued on this claim.  Manlincon v. West, 12 Vet. App. 238 (1999).  Where an SOC has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  Id.
	
Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should issue an SOC with respect to the issue of whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for tinnitus.  

2.  The Veteran should be advised of the time period in which a substantive appeal must be filed in order to obtain appellate review of those issues.  

The claims file should be returned to the Board for further appellate consideration only if the Veteran files a timely substantive appeal.  

The Board intimates no opinion as to the ultimate outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


